Title: To George Washington from Thomas Cheesman, 9 August 1776
From: Cheesman, Thomas
To: Washington, George

 
[C.9 August 1776]. Accuses Lt. Col. Herman Zedwitz of misappropriating or withholding the personal effects of his son, Capt. Jacob Cheesman, “who fell at the unsuccessful Attack of Quebec. . . . Your Petitioner therefore humbly begs that your Excellency would be pleas’d to order him to Account for his Conduct in the Premisses by such Ways and Means as to your Excellency shall seem best.”
